            Case 2:20-cv-00717-MTL-CDB Document 4 Filed 04/23/20 Page 1 of 4




        1   WO                                                                                         ASH

        2
        3
        4
        5
        6                       IN THE UNITED STATES DISTRICT COURT
        7                               FOR THE DISTRICT OF ARIZONA
        8
        9    Steven Thomas Bernal,                             No. CV 20-00717-PHX-MTL (CDB)
       10                            Petitioner,
       11    v.                                                ORDER
       12    Edwin Jensen, et al.,
       13                            Respondents.
       14
       15          Petitioner Steven Thomas Bernal, who is confined in the Arizona State Prison
       16   Complex-Yuma (ASPC-Yuma), has filed a pro se Petition for Writ of Habeas Corpus
       17   pursuant to 28 U.S.C. § 2254 (Doc. 1) and paid the filing fee. The Court will require an
       18   answer to the Petition.
       19   I.     Petition
       20          Petitioner was convicted in Maricopa County Superior Court, case #CR2017-
       21   002543, of sale or transportation of dangerous drugs and was sentenced to a 14-year term
       22   of imprisonment. In his Petition, Petitioner names ASPC-Yuma Warden Edwin Jensen as
       23   Respondent and the Arizona Attorney General as an Additional Respondent. Petitioner
       24   raises four grounds for relief. In Ground One, Petitioner alleges that the trial court lacked
       25   jurisdiction to render judgment or impose a sentence. In Ground Two, Petitioner alleges
       26   that the judgment and sentence are unconstitutional because the record was not properly
       27   certified, that the court improperly instructed on facts that should have been left to the jury,
       28   and that the indictment was deficient. In Ground Three, Petitioner alleges that the State


TERMPSREF
                Case 2:20-cv-00717-MTL-CDB Document 4 Filed 04/23/20 Page 2 of 4




            1   failed to demonstrate his guilt beyond a reasonable doubt. And in Ground Four, Petitioner
            2   alleges that various constitutional violations occurred during his direct appeal and post-
            3   conviction review.
            4          The Court will require Respondents to answer the Petition. 28 U.S.C. § 2254(a).
            5   II.    Warnings
            6          A.     Address Changes
            7          If Petitioner’s address changes, Petitioner must file and serve a notice of a change
            8   of address in accordance with Rule 83.3(d) of the Local Rules of Civil Procedure.
            9   Petitioner must not include a motion for other relief with a notice of change of address.
        10      Failure to comply may result in dismissal of this action.
        11             B.     Copies
        12             Petitioner must serve Respondents, or counsel if an appearance has been entered, a
        13      copy of every document that he files. Fed. R. Civ. P. 5(a). Each filing must include a
        14      certificate stating that a copy of the filing was served. Fed. R. Civ. P. 5(d). Also, Petitioner
        15      must submit an additional copy of every filing for use by the Court. LRCiv 5.4. Failure to
        16      comply may result in the filing being stricken without further notice to Petitioner.
        17             C.     Possible Dismissal
        18             If Petitioner fails to timely comply with every provision of this Order, including
        19      these warnings, the Court may dismiss this action without further notice. See Ferdik v.
        20      Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992) (a district court may dismiss an action
        21      for failure to comply with any order of the Court).
        22      IT IS ORDERED:
        23             (1)    The Clerk of Court must serve a copy of the Petition (Doc. 1) and this Order
        24      on the Respondent(s) and the Attorney General of the State of Arizona by electronic mail
        25      pursuant to Rule 4, Rules Governing Section 2254 Cases, and the Memorandum of
        26      Understanding between the United States District Clerk of Court for the District of Arizona
        27      and the Arizona Attorney General’s Office.              Pursuant to the Memorandum of
        28      Understanding, copies of the Petition and this Order will be sent via Notice of Electronic
TERMPSREF
                                                             -2-
                Case 2:20-cv-00717-MTL-CDB Document 4 Filed 04/23/20 Page 3 of 4




            1   Filing (NEF) to the State of Arizona Respondent through the Attorney General for the State
            2   of Arizona to designated electronic mail addresses. Within 2 business days, the Attorney
            3   General’s Office will acknowledge receipt of the Petition and the Court’s Order and within
            4   5 business days will either file a notice of appearance on behalf of Respondents or will
            5   notify the Court of the names of the Respondents on whose behalf the Arizona Attorney
            6   General’s Office will not accept service of process.
            7          (2)    Respondents must answer the Petition within 40 days of the date of service.
            8   Respondents must not file a dispositive motion in place of an answer. Respondents may
            9   file an answer that (a) is limited to relevant affirmative defenses, including, but not limited
        10      to, statute of limitations, procedural bar, or non-retroactivity; (b) raises affirmative
        11      defenses as to some claims and discusses the merits of others; or (c) discusses the merits
        12      of all claims. The failure to set forth an affirmative defense regarding a claim in an answer
        13      may be treated as a waiver of the defense as to that claim, Day v. McDonough, 547 U.S.
        14      198, 209-11 (2006), but an answer that is limited to affirmative defenses on a particular
        15      claim does not waive any argument on the merits as to that claim. If the answer only raises
        16      affirmative defenses, only those portions of the record relevant to those defenses need be
        17      attached to the answer. If not, the answer must fully comply with all of the requirements
        18      of Rule 5 of the Rules Governing Section 2254 Cases.
        19             (3)    Regarding courtesy copies of documents for chambers, Respondents are
        20      directed to review Section II(D) of the Court’s Electronic Case Filing Administrative
        21      Policies and Procedures Manual, which requires that “a courtesy copy of the filing,
        22      referencing the specific document number, shall be printed directly from CM/ECF.”
        23      CM/ECF Admin. Man. § II(D)(3) (emphasis added). See http://www.azd.uscourts.gov/
        24      sites/default/files/documents/adm%20manual.pdf.
        25             (4)    Petitioner may file a reply within 30 days from the date of service of the
        26      answer.
        27      ///
        28      ///
TERMPSREF
                                                             -3-
                Case 2:20-cv-00717-MTL-CDB Document 4 Filed 04/23/20 Page 4 of 4




            1         (5)    This matter is referred to Magistrate Judge Camille D. Bibles pursuant to
            2   Rules 72.1 and 72.2 of the Local Rules of Civil Procedure for further proceedings and a
            3   report and recommendation.
            4         Dated this 23rd day of April, 2020.
            5
            6
            7
            8
            9
        10
        11
        12
        13
        14
        15
        16
        17
        18
        19
        20
        21
        22
        23
        24
        25
        26
        27
        28
TERMPSREF
                                                            -4-
